

116 HR 6647 IH: Health Care Opportunities for Transportation Security Administration Employees Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6647IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Correa (for himself, Ms. Titus, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mrs. Watson Coleman, Mrs. Demings, Mr. Lewis, Mr. Cohen, Mr. Costa, Mr. Cleaver, Ms. Norton, Mr. DeFazio, Mr. Richmond, Mrs. Napolitano, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to lower health care costs for part-time Transportation Security Administration employees and allow Transportation Security Administration employees to change health care plans, and for other purposes.1.Short titleThis Act may be cited as the Health Care Opportunities for Transportation Security Administration Employees Act.2.Health care opportunities for TSA employees(a)CoverageSection 8905 of title 5, United States Code, is amended by adding at the end the following:(j)During a national emergency (including a pandemic such as that caused by COVID–19) and the 30-day period following the end of such emergency, a Transportation Security Administration employee—(1)if such employee is not enrolled in a health benefits plan, dental benefits plan, or vision benefits plan under this chapter, chapter 89A, or chapter 89B, respectively, may enroll in such a plan; and(2)if such employee is enrolled in any such plan, may change such enrollment. .(b)ContributionsSection 8906(b) of such title is amended by adding at the end the following:(5)In the case of an employee of the Transportation Security Administration who is occupying a position on a part-time career employment basis, the biweekly Government contribution shall be equal to that of an employee serving in a comparable position on a full-time career basis (as determined under regulations prescribed by the Office). In this paragraph, the term part-time career employment has the meaning given that term in section 3401(2). .